—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Two misbehavior reports charged petitioner, a prison inmate, with violating prison disciplinary rules prohibiting smuggling, package procedures and conspiring to introduce contraband. Petitioner subsequently pleaded guilty to all of the charges alleged in both misbehavior reports. A Hearing Officer found petitioner guilty of all charges and imposed a penalty of 24 months in the special housing unit, loss of packages, commissary and telephone, and 12 months’ loss of good time. Petitioner commenced this CPLR article 78 proceeding challenging the determination.
We confirm. Contrary to petitioner’s assertion, petitioner’s plea of guilty, the two letters written by petitioner outlining the procedure to be used to send contraband into the facility, the phone registrations and the two misbehavior reports provide substantial evidence to support the determination of guilt (see, Matter of Mateo v Goord, 265 AD2d 772).
Petitioner’s remaining claims, including his assertions that the misbehavior reports are defective and his due process rights were violated, have been waived due to petitioner’s failure to register appropriate objections at the disciplinary hearing (see, Matter of Russo v Goord, 264 AD2d 889; Matter of Alstranner v Selsky, 238 AD2d 658). In any event, were we to consider them, *777we would find that they are without merit. Lastly, we do not find the penalty imposed excessive under the circumstances presented.
Cardona, P. J., Mercure, Crew III, Spain and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.